Citation Nr: 0613086	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-26 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C.  

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and April 2004 decisions 
by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2006.  

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas, difficulty in adapting to 
stressful circumstances, impaired impulse control, and an 
inability to establish and maintain effective relationships.  

2.  The service-connected disability picture more nearly 
approximates that of his being precluded from performing 
substantially gainful employment.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an increased initial 
evaluation of 70 percent for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2005).  

2.  The criteria for assignment of a total compensation 
rating based on individual unemployability have been met.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in October 2001, March 2004 and April 2004 letters.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the letters, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  

Here, the notice requirements pertinent to the issue 
addressed on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  

There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


I.  Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.

Background and Analysis

In a November 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating under Diagnostic Code 
9411, effective on July 23, 2001.  

The veteran contends that his PTSD is much more severely 
disabling than reflected by the current 30 percent rating.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service- connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

However, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The service-connected PTSD is currently evaluated as 30 
percent under Diagnostic Code 9411, effective on July 23, 
2001.  

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.30, Diagnostic 
Code 9411 (2005).  

A 50 percent evaluation is warranted for PTSD when the 
disability causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

During the course of this appeal, the veteran was afforded 
formal VA psychiatric examinations.  The record also contains 
VA outpatient treatment records and private treatment 
records.  

An August 2001 VA psychiatric outpatient record indicates 
that the veteran had longstanding problems with intrusive 
memories and nightmares of combat-related events, severe 
hyperarousal symptoms including quick to anger, a tendency to 
socially isolate, and inability to retain employment because 
of his temper.  It was noted that his marriages failed as 
well due to his volatility.  

The examination revealed that the veteran was cleanly and 
appropriately dressed and had a full and appropriate affect, 
moderately depressed mood and irritability.  There was no 
evidence of psychosis or suicidality and no evidence of 
cognitive impairment.  The impression was that of combat-
related PTSD, chronic and severe.  

The October 2001 VA examination indicates that the veteran 
reported flashbacks, nightmares, violent outbursts, crying, 
depression, suicidal thoughts at times and lack of sleep.  

On examination, he denied suicidal ideation, and there were 
no delusional ideations.  His hygiene was appropriate, speech 
was coherent, and his memory was grossly intact.  He stated 
that he avoided people because he did not want to get into 
"trouble" and tended to isolate himself.  

The diagnosis was PTSD, chronic, continuing, severe.  A GAF 
score of 45 was assigned.  

A December 2001 VA psychiatry outpatient record indicates 
that the veteran had a major flashback after a helicopter 
flew over a party he was attending.  The veteran assaulted a 
man.  

The veteran admitted to a general worsening of his 
irritability and increasing problems with sleep.  The 
examiner stated that in his opinion, the veteran was 
significantly more disabled than reflected by the 30 percent 
disability rating.  The examiner noted a GAF of 30 to 35.  

A February 2002 VA outpatient record indicates that the 
veteran reported he had not been social in a long time, but 
was invited to a party, had a few drinks, and became physical 
with another guest.  The physician emphasized the importance 
of not drinking at all.  

It was noted that the veteran seemed quite relaxed, friendly, 
non-complaining, nonaggressive, and well-balanced in the 
security of the VA clinic.  The examiner noted that the 
veteran had PTSD, and was "totally disabled 100 percent from 
this illness" and was not capable of holding a job.  

An April 2002 private psychological evaluation by Dr. H.T. 
indicates that the veteran's VA records were reviewed.  The 
veteran reported experiencing nightmares, flashbacks, 
estrangement from other people, restricted affect, increased 
startle response, anger, loss of memory, depression and 
suicide attempts.  He reported that he was unable to relate 
to other people and lived in a tent in the woods to avoid 
episodes of anger, hallucinations and delusions.  It was 
noted that the veteran was unable to hold a job and had 
worked infrequently since 1970.  

Dr. H.T. noted that the veteran's activities of daily living 
were "less than adequate for normal daily living."  In 
particular, the veteran had difficulty with managing money 
and cleaning his home and himself.  

On examination, the veteran seemed to be "somewhat 
inappropriate" in affect, appearance, and behavior.  The 
diagnosis was that of PTSD, chronic.  A GAF score of 35 was 
assigned.  

A March 2003 VA mental health note indicates that the veteran 
was pleasant and cooperative, and his affect and mood were 
anxious and depressed.  There was no evidence of imminent 
suicidality or homicidality.  The impression was that of 
PTSD.  A GAF of 65 was assigned.  

A September 2003 VA physician note indicates that the veteran 
was 100 percent unemployable due to PTSD.  It was noted that 
the veteran's symptoms were controlled on massive doses of 
psychotropic medication that rendered him unable to drive a 
car or hold a job.  It was noted that if the veteran's 
medication was reduced, he became angry and antisocial.  

Submitted in October 2003 was a statement from the veteran's 
mother.  She stated that the veteran was on a lot of 
medication, and could not "let go" of Vietnam.  

A March 2004 VA physician note indicates that the veteran's 
PTSD was "under good control as far as his behavior."  It 
was noted that the veteran did not have any violent or 
aggressive behavior.  The assessment was that of PTSD, 
positive hepatitis C with no significant change in liver 
values, and 100 percent unemployable.  

The March 2004 VA examination indicates that the veteran's 
claims file was reviewed.  It was noted that the veteran 
lived by himself.  The veteran indicated that his mood was 
"not that good" and "numb."  He stated that he had 
hallucinations, which included seeing an Indian that warned 
him of trouble, somewhat like a guardian angel.  He denied 
any current suicidal or homicidal intent, but reported a 
history of attempting suicide 2 to 4 times.  He reported a 
history of violent behavior.  

On examination, the veteran reported flashbacks of the Viet 
Cong, intrusive thoughts, difficulty with social 
relationship, and a bad temper that was controlled with 
medication.  He reported feeling on guard at times, some 
nervousness, mood swings, crying episodes, lack of 
motivation, and survivor guilt.  He stated that he would have 
suicidal thoughts when thinking about Vietnam or old friends.  
It was noted that the veteran did not have a lot of contact 
with humans.  

The diagnosis was that of PTSD; history of polysubstance and 
alcohol abuse in remission by patient report; and personality 
disorder not otherwise specified, with antisocial features.  
A GAF score of 65 was assigned.  

The examiner noted that the GAF score reflected moderate 
symptoms of PTSD that affected his psychological well being 
and social functioning.  It was noted that occupational 
functioning was not applicable because the veteran was 
receiving Social Security disability benefits.  

The examiner noted that, in her opinion, many of the 
veteran's past problems, which he blamed on PTSD symptoms, 
were most likely related to his abuse of substances.  

A June 2005 VA psychiatry note indicated a GAF score of 46.  

A July 2005 VA psychiatry note indicates that the veteran 
continued to have intrusive thoughts.  His mood was slightly 
anxious and irritable, affect was mood-congruent, he was 
paranoid and distrustful of others, his nightmares continued, 
but he was not suicidal.  The assessment was that of PTSD.  A 
GAF of 47 was assigned. 

A January 2006 VA psychiatry note indicated that the veteran 
had intrusive thoughts and flashbacks.  His mood was anxious 
and irritable.  GAF scores of 45 and 47 were assigned.  

At the January 2006 hearing, the veteran testified in 
relevant part that he had an anger problem, flashbacks, and 
difficulty in relationships.  

Following a careful review of the evidence, the Board finds 
that the medical evidence demonstrates that the symptoms 
attributable to the service-connected PTSD equate more 
closely to the criteria for the assignment of a 70 percent 
rating; therefore, an increased schedular rating is 
warranted.  

The overall findings, in the Board's opinion, more nearly 
approximate the criteria of occupational and social 
impairment, with deficiencies in most areas and an inability 
to establish and maintain effective relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score between 31 and 40 suggests 
that a psychiatric disability is manifested by major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., avoidance of 
friends, neglectful of family, unable to work).  

A GAF score in the 41 to 50 range reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Throughout the appeal period, the veteran has been assigned 
GAF scores ranging from 30 to 65.  The most current score 
assigned was 45.  The Board finds that, on the whole, the 
veteran's GAF scores are indicative of serious to major 
impairment.  

The evidence has also shown that the veteran had impaired 
impulse control; specifically, he had a history of getting 
into fights with others.  

The veteran also has a history of suicidal ideation, although 
most recently in July 2005, he did not have suicidal 
ideation.  

Furthermore, the evidence shows that the veteran had an 
inability to establish and maintain effective relationships.  
Specifically, the March 2004 VA examination report indicates 
that the veteran "did not have a lot of contact with 
humans."  

However, the Board finds that the medical evidence, when 
viewed in its entirety, does not support the assignment of a 
100 percent rating.  

In reaching this conclusion, the Board points out that the 
medical evidence does not show that the veteran had gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  

In fact, the overall clinical findings do not show that the 
service-connected PTSD is productive of a disability picture 
manifested by total occupational and social impairment.  

Accordingly, an evaluation of no more than 70 percent is 
assignable for the service-connected PTSD in this case.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


II.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran currently has a 70 percent evaluation for the 
service-connected PTSD and a noncompensable rating for the 
service-connected benign prostatic hypertrophy.  Thus, the 
veteran's combined rating is 70 percent.  

In an April 2004 statement, the veteran indicated that PTSD 
first affected his full time employment "three to four years 
ago."  He indicated that he was receiving ongoing treatment 
through the VA for PTSD.  He stated that he had received four 
years of high school education.  

As noted previously, the veteran's VA examiners noted that 
the veteran was considered unemployable due to his 
psychiatric problems.  

A September 2003 VA physician note indicate that the 
veteran's symptoms were controlled on massive doses of 
psychotropic medication that rendered him unable to drive a 
car or hold a job.  It was noted that if the veteran's 
medication was reduced, he became angry and antisocial.  

Therefore, the Board finds that the veteran's service-
connected PTSD symptoms, as described above, have in the 
past, and currently, greatly limit his ability to obtain and 
maintain employment.  

Thus, the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability and has one disability ratable at 60 
percent or more (the 70 percent evaluation for PTSD).  

Accordingly, the Board finds that a total disability 
evaluation based on individual unemployability due to 
service-connected disability is warranted.  




ORDER

An increased evaluation of 70 percent, but not higher, for 
the service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

The veteran claims service connection for hepatitis C due to 
contact with blood and the bodies of men killed in action 
while in service in the Republic of Vietnam.  

In this case, the service medical records are entirely 
negative for both liver symptomatology and evidence of a 
blood transfusion.  He was noted to have multiple tattoos 
upon entry in September 1968.  

Subsequent to service, a VA letter dated April 1981 indicates 
that the veteran had slightly elevated liver function test 
levels.  No other findings were noted.  

A September 2003 VA physician note indicates that the veteran 
had hepatitis C, and was asymptomatic.  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.  

In particular, the Board believes that a VA examination is 
necessary to determine the nature and likely etiology of the 
claimed hepatitis C.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should arrange for the veteran 
to be afforded a VA medical examination 
with the appropriate specialist to 
determine the nature and likely etiology 
of his claimed hepatitis C.  All tests 
and studies deemed necessary should be 
performed.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner should comment on whether it is 
as likely as not that the veteran has 
current disability manifested by 
hepatitis C that is due to any event or 
incident of his period of active service 
or chronic drug abuse due to his service-
connected PTSD.  A complete rationale 
should be given for any opinion 
expressed.  

2.  The RO should then readjudicate the 
issue on appeal. If any benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


